Citation Nr: 1510896	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, NOS.

2.  Entitlement to service connection for a heart disability due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to May 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, June 2010, and April 2012 rating decisions of the New York, New York Department of Veteran Affairs (VA) Regional Office (RO).  The June 2009 decision granted service connection for diabetes mellitus, rated 20 percent; in February 2010, the Veteran applied for an increased rating for diabetes.  As the application was received within the one-year appeal period for the June 2009 decision granting service connection and can reasonably be interpreted as expressing disagreement with the initial rating assigned in that decision, the Board finds that it constitutes a notice of disagreement, and the current appeal contests the initial rating assigned for his service connected diabetes, as reflected on the preceding page.  In May 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes the Veteran originally claimed service connection specifically for ischemic heart disease due to herbicide exposure and posttraumatic stress disorder (PTSD).  However, the medical evidence of record also includes diagnoses of congestive heart failure and major depressive disorder.  Therefore, the Board has recharacterized those claims to consider heart and psychiatric disabilities broadly, however diagnosed, to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for a heart disability and increased rating for diabetes mellitus type II with erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran has a diagnosis of PTSD due to combat-related stressors in service.

2. Depressive disorder, NOS, is not related to service.


CONCLUSIONS OF LAW

1. Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

2. Service connection for depressive disorder NOS is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim.  Insofar as the claim of service connection for PTSD is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2011.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as post-service VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  He has not argued that there are additional, outstanding records with respect to treatment for depressive disorder.

The Veteran was afforded VA PTSD examination in September 2011 in connection with his claim for service connection.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate with regard to the issue on appeal, as the examination was predicated on a full reading of the service dental records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument, testifying at a personal hearing, and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. 


Legal Criteria, Factual Background, and Analysis 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Psychiatric Disability

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD-214 reflects that he was awarded a combat infantryman badge (CIB), and a response from the National Personnel Records Center (NPRC) confirms that he served in the Republic of Vietnam (RVN).  He contends that he served as the point man for his platoon in the RVN, and in that role experienced ambushes by the Viet Cong, was in close proximity to mine explosions, and was constantly afraid for his life.  

In June 2011, VA treatment records show the Veteran tested negative in a PTSD screen and positive in a depression screen.  On September 2011 VA psychiatric examination, the examiner found he did not meet the diagnostic criteria for PTSD.  The examiner did, however, diagnose the Veteran with depressive disorder, but opined such disability was unrelated to his experiences during service, as onset coincided with significant deterioration of his marital relationship one to two years prior.  

However, a subsequent May 2013 letter from Mr. Mendez, a Licensed Master Social Worker (LMSW) at the Babylon Veteran's Center indicates he diagnosed the Veteran with PTSD due to his experiences as an infantryman in the RVN, specifically noting that he experiences feelings of hypervigilance and hyperarousal when he hears sounds of helicopters and similar loud noises.

The Veteran contends that he has PTSD related to his combat experiences while serving in the RVN.  

As an initial matter, it is not in dispute that the Veteran had combat experiences during his service in the RVN; such is conceded based on his receipt of a CIB.  Therefore, a combat-related stressor may be conceded based on his lay statements alone, as the Board finds no reason to question the veracity of those statements.  However, there is conflicting evidence that must be weighed with respect to the nature of the Veteran's current psychiatric disability, and whether it is related to his reported in-service stressors.

To that end, the Board first notes that on September 2011 VA examination, the Veteran was only diagnosed with depressive disorder.  There are no notations of any psychiatric complaints, findings, or treatment during service related to depression.  Therefore, service connection for depression is not warranted on the basis that it began in service and has persisted.  In addition, depression is not listed among the chronic diseases for which service connection is presumed under 38 U.S.C.A. § 1112.  Therefore, presumptive provisions therein do not apply, and service connection for a chronic disease under 38 C.F.R. § 3.309(a) is also not warranted.  The September 2011 VA examiner also opined that the Veteran's depression was unrelated to his military service, as its onset followed postservice marital issues.  No other medical evidence addresses the Veteran's depression, or any relationship between it and his military service.  As that is the only medical opinion regarding depression in the record, and it is supported by a sound rationale citing to supporting clinical observations, it is persuasive insofar as that diagnosis is concerned.  Therefore, service connection for depression, on the basis it is otherwise related to the Veteran's service, is also not warranted.  

The VA examiner also opined that a diagnosis of PTSD was unwarranted in September 2011 due to lack of persistent avoidance of stimuli associated with trauma or numbing of general responsiveness.  However, subsequent medical evidence contradicts this finding, and therefore the pertinent evidence must be properly weighed.  A letter from Mr. Mendez, a LMSW at the Babylon Veteran's Center, indicates Mr. Mendez had diagnosed the Veteran with PTSD by May 2013, and that such diagnosis was related to experiences while serving in the RVN.  Mr. Mendez cited to the presence of symptoms of hypervigilance and arousal with stimuli associated with his military experience (i.e., helicopters and loud noises).  As a LMSW, Mr. Mendez is competent to diagnose psychiatric conditions and opine as to their etiology.  Moreover, the Board notes that, at his May 2013 Travel Board hearing, the Veteran indicated that Mr. Mendez is his primary psychiatric care provider.  

First, the Board notes that the VA examiner's diagnostic finding regarding PTSD was supported by adequate rationale and citation to supporting data, and is therefore highly probative evidence in this matter.  On the other hand, considering Mr. Mendez' expertise and familiarity with the Veteran's case as his primary psychiatric care provider, his May 2013 diagnosis and opinion is also highly probative evidence in this matter.  However, the Board finds that these seemingly conflicting opinions are not necessarily opposed; rather, especially considering that a temporal gap of roughly two years separates them, there is a reasonable basis for reconciling them.  Although the Veteran may not have met the diagnostic criteria for PTSD on September 2011 VA examination, it would not be unreasonable for his symptoms to have progressed thereafter such as to merit a PTSD diagnosis by May 2013.  At the very least, the Board finds that the evidence appears to be in relative equipoise as to whether he has a current diagnosis of PTSD.  Critically, the only competent medical evidence of record addressing a possible nexus to the Veteran's reported military stressors is Mr. Mendez' positive opinion (as the VA opinion addresses only the presence of an official diagnosis).  In light of the above, and resolving all remaining doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for PTSD is warranted.  To that extent, the appeal is granted.

Service connection for depressive disorder, NOS, is denied.

REMAND

Certain VA treatment records appear to be outstanding.  The Board notes that the Veteran specifically contends in his February 2013 substantive appeal that his medical records should show that he requires insulin, restricted diet, and regulation of activities to manage his diabetes mellitus, and that he has a diagnosis of ischemic heart disease.  He also specifically requests that these records be associated with the claims file.  At his May 2013 hearing, the Veteran reported that he has been receiving, and continues to receive, monthly treatment at the East Northport VA Medical Center (MC) for his diabetes and heart condition.  The Veteran's attorney also requested that such records be associated with the claims file.  Critically, the Board notes that the most recent VA treatment records of record appear to be dated in December 2012.  Therefore, over two years of records appear to be outstanding.  As such records are constructively of record and the Veteran has specifically alleged that they contain information which is pertinent and critical to the matters remaining on appeal, they must be secured.

In addition, on March 2010 VA examination, it was determined that the Veteran did not then have a condition which qualified as ischemic heart disease.  However, the examiner did diagnose the Veteran with congestive heart failure, but indicated it was of unknown etiology, without providing further explanation.  First, in light of the Veteran's allegations (noted above) regarding new developments in his heart condition, if any updated treatment records suggest his heart condition has undergone changes or otherwise developed symptoms consistent with ischemic heart disease, a medical opinion clarifying the diagnosis would be warranted.  Second, even without such evidence, the Board emphasizes that, under Clemons, the Veteran's claim has been expanded to encompass any heart disability, however diagnosed, to afford him the broadest possible scope of review.  While congestive heart failure may not be an ischemic heart disease, the March 2010 opinion fails to address whether it is otherwise related to his service (to include as directly due to presumed exposure to herbicides).  Therefore, a new cardiological examination is needed once other development has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA treatment the Veteran has received for a heart disability of diabetes mellitus, type II, with erectile dysfunction, specifically including all records from the East Northport VAMC.

2. Then, arrange for the Veteran to be examined by a cardiovascular specialist to determine the nature and likely etiology of his heart disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please diagnose all heart disability entities found.  Specifically, does the Veteran have a current ischemic heart disease?

b. If the Veteran has heart disabilities that are not ischemic heart diseases, please opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disabilities are nonetheless related to his military service, to include exposure to herbicides in Vietnam.  For purposes of this examination, such exposure should be presumed.

The examiner must include a complete rationale for all opinions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must explain why that is so.

3. After the development in step 1 has been completed, schedule the Veteran for VA examination to determine the nature and severity of his service-connected diabetes mellitus type II.  The entire claims file and a copy of this remand should be made available to and be reviewed by the examiner.  

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


